NUMBER
13-05-520-CR
 
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF
TEXAS
 
                         CORPUS CHRISTI -
EDINBURG
 
JAIME CLARK,                                                                                  Appellant,
 
                                                             v.
 
THE
STATE OF TEXAS,                                                                    Appellee.
 
                               On appeal from
the 347th District Court
                                          of Nueces County, Texas.
 
                               MEMORANDUM
OPINION
                                                              
                         Before Justices
Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
                                                                              
Appellant, JAIME CLARK, attempts to appeal a conviction for sexual
assault of a child.  The trial court
has certified that this Ais a plea-bargain case, and the defendant has NO
right of appeal.@  See Tex. R. App. P. 25.2(a)(2).




On August
10, 2005, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel to: (1) review
the record; (2) determine whether appellant has a right to appeal; and (3)
forward to this Court, by letter, counsel=s
findings as to whether appellant has a right to appeal, or, alternatively,
advise this Court as to the existence of any amended certification.
On August
15, 2005, counsel filed a letter brief with this Court.  Counsel=s response does not establish (1) that the
certification currently on file with this Court is incorrect or (2) that
appellant otherwise has a right to appeal. 

The Texas Rules
of Appellate Procedure provide that an appeal must be dismissed if the trial
court=s certification does not show that the defendant has
the right of appeal.  Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.
Accordingly, this appeal is dismissed. 
Any pending motions are denied as moot.
 
PER CURIAM
 
 
Do not publish. 
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and filed this
the 31st day of August, 2005.